HAWKINS, Presiding Judge.
Conviction is for sodomy; punishment, two years in the penitentiary.
The record is before us without a statement of facts or bills of exception. A motion for new trial was overruled and sentence pronounced against appellant on October 14, 1948. Ninety days from said date were granted in which to file the statement of facts and bills of exception. The trial term of the court adjourned on October 30, 1948. Appellant entered into recognizance on appeal on October 16, 1948. He gave notice of appeal on October 14, 1948, at which time the jurisdiction of this court attached, and the trial court lost jurisdiction at the same time.
We find in the transcript a pauper’s oath which appellant executed on November 12, 1948, and filed with the clerk of the trial court on November 16, 1948, in which appellant swears that he was financially unable to pay for a statement of facts, is without funds and unable to make bond to secure the costs of such statement of facts, and requests that same be furnished him. There is nothing in the record to show that this pauper’s oath was ever acted on by the trial court or that it was ever called to the court’s attention.
The judgment is affirmed.